         Case 2:19-cv-00886-JAM-KJN Document 42 Filed 07/02/20 Page 1 of 1
                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF CALIFORNIA

MELVIN LEE WILSON,                             No. 2:19-cv-0886 JAM KJN P

                Plaintiff,
          v.

RABBI FERRIS,
                                               ORDER & WRIT OF HABEAS CORPUS
                Defendant.                     AD TESTIFICANDUM
                                       /

Melvin Lee Wilson, CDCR # BF-0099, a necessary and material witness in a settlement
conference in this case on July 15, 2020, is confined in California Health Care Facility (CHCF),
in the custody of the Warden. In order to secure this inmate's attendance it is necessary that a
Writ of Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate
before Magistrate Judge Kendall J. Newman, by Zoom video conference from his place of
confinement, to the U. S. District Court, Courtroom #25, 501 I Street, Sacramento, California
95814, on Wednesday, July 15, 2020 at 9:00 a.m.

ACCORDINGLY, IT IS ORDERED that:

     1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
        commanding the Warden to produce the inmate named above, by Zoom video
        conference, to participate in a settlement conference at the time and place above, until
        completion of the settlement conference or as ordered by the court. Zoom video
        conference connection information will be supplied to all parties via separate email.

     2. The custodian is ordered to notify the court of any change in custody of this inmate and is
        ordered to provide the new custodian with a copy of this writ.

     3. The Clerk of the Court is directed to serve a copy of this order by fax on the Litigation
        Office at California Health Care Facility at (209) 467-2676.

     4. Any difficulties connecting to the Zoom video conference shall immediately be reported
        to Alexandra Waldrop, Courtroom Deputy, at awaldrop@caed.uscourts.gov.

                    WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, CHCF, P. O. Box 32050, Stockton, California 95213:

WE COMMAND you to produce the inmate named above to testify before Judge Newman at
the time and place above, by Zoom video conference, until completion of the settlement
conference or as ordered by the court.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.
Dated: July 2, 2020



/wils0886.841
